Citation Nr: 1117694	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  09-16 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a disability of the prostate, to include recurrent prostatitis, to include as being due to exposure to chemical dioxins. 

2.  Entitlement to service connection for type II diabetes mellitus, to include as being due to exposure to chemical dioxins. 

3.  Entitlement to service connection for hypertension, to include as being due to exposure to chemical dioxins. 

4.  Entitlement to service connection for peripheral neuropathy, to include as being due to exposure to chemical dioxins.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant was on active duty in the United States Navy from July 1962 to June 1964, and from April 1967 to November 1974, including service in the coastal waters of the Republic of Vietnam during the Vietnam Conflict. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of April 2008 and September 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In January 2011, the appellant presented testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing was prepared and has been included in the claims folder for review.  

In August 2006, the United States Court of Appeals for Veterans Claims (Court) reversed a Board decision that denied service connection for disabilities claimed as a result of exposure to herbicide agents.  Haas v. Nicholson, 20 Vet. App. 257 (2006).  That decision was reversed by the United States Court of Appeals for the Federal Circuit, and the Secretary of VA in response imposed a Stay involving claims based upon herbicide exposure in which the only evidence of exposure is the receipt of the Vietnam Service Medal or service on a vessel off the shore of Vietnam.  Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The Stay has since been lifted.  Chairman's Memorandum No. 01-09-03 (January 22, 2009).  Thus, the Board can now take action on the appellant's claim.

It is noted that the appellant submitted a claim for dental benefits in April 1975.  This issue has not been fully developed and is not before the Board; the issue is referred back to the RO for additional development, to include notification to the appellant concerning the outcome of an action that occurred in August 1975 with respect to the teeth, and any additional appropriate action.

Nevertheless, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has come before the VA asking that service connection be granted for type II diabetes mellitus, peripheral neuropathy, hypertension, and a disability of the prostate.  He maintains that he now suffers from all four of these disabilities and that they were caused by or the result of his exposure to chemical dioxins (Agent Orange) while he was stationed in Southwest Asia during the Vietnam Conflict.  More specifically, the appellant has asserted that when he was stationed aboard the USS Repose (AH-16), he made many trips between the ship and DaNang Air Base and to other landing zones (LZs) in the interior of the country.  He has written that he would go to these areas to transport supplies and to also accompany individuals back to the ship.  He has pointed to the awarding to him of the following awards as proof that he actually set foot in South Vietnam during this period:  Vietnam Service Medical with One Bronze Star and Republic of Vietnam Armed Forces Meritorious Unit Citation (Gallantry Cross Medal with Palm).  Moreover, he has submitted copies of his re-enlistment papers which suggest that he physically re-enlisted in the Navy while in-country in South Vietnam (and not in the sovereign waters of that country).  

A service member who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e) (2010), shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence otherwise.  38 C.F.R. § 3.307(a) (2010).  If a service member was exposed to a herbicide agent during active military service, the diseases noted at 38 C.F.R. § 3.309(e) (2010) will be service connected if the requirements of 38 C.F.R. § 3.307(a) (2010) are met, even there is no record of such disease during service.  However, if the rebuttable presumptions of 38 C.F.R. § 3.307(d) (2010) are also not satisfied, then the service member's claim shall fail.  VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which it has not been specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 (1994).

The VA amended 38 C.F.R. § 3.309(e), see 75 Fed. Reg. 53202, effective August 31, 2010.  In that amendment, ischemic heart disease was added to the list of diseases associated with exposure to certain herbicide agents.  The intended effect of this amendment was to establish presumptive service connection for this disorder based on herbicide exposure.  Ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction, artherosclerotic cardiovascular disease (including coronary spasm), coronary bypass surgery, and stable, unstable, and Prinzmetal's angina.

Thus, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, a service member must show that he served in the Republic of Vietnam during the Vietnam War era.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6) (2010).  Second, the service member must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e) (2010).  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  If a disorder is not listed in 38 C.F.R. § 3.309(e) (2010), the presumption of service connection related to Agent Orange is not available.  See McCartt v. West, 12 Vet. App. 164 (1999).  Type II diabetes mellitus, certain types of heart disabilities, peripheral neuropathy, and some forms of prostate conditions are the specific diseases listed in 38 C.F.R. § 3.309 (2010); hence, the presumption may be for application.

Notwithstanding the foregoing presumption provisions, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  In other words, the presumption is not the sole method for showing causation, and thereby establishing service connection.

A review of the claims folder indicates that the RO has not fully examined whether the appellant ever stepped foot onto Vietnamese soil during the 1970s.  The RO has not obtained the appellant's military personnel file nor has it sought additional clarification as to the type of duties performed by the appellant that may have indicated that he was actually present on-the-ground in South Vietnam.  Therefore, the claim will be remanded so that the AMC/RO may inquire of the service department whether any additional information can be obtained through additional development of the claim.  

It is further noted that the appellant has indicated that he retired from the US Navy after completing the requisite amount of active duty and reserve duty time.  The record suggests that the appellant has obtained treatment for various disabilities via private medical care providers, VA medical care providers, and TRICARE-related medical care providers.  That is, the record suggests that the appellant has been treated at the Kirtland Air Force Base and the Lovelace Medical Facility.  Unfortunately, a review of the claims folder indicates that those (federal) records have not been obtained and included in the claims folder for review.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Because these records have not been obtained, the RO/AMC should also attempt to obtain the possibly missing medical records and include them in the claims folder since they may be relevant to the appellant's service connection claim.  

Also, the VA has a duty to assist the appellant in the development of his or her claim.  Such a duty includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record reflects that a VA examiner has not commented on the assertions earnestly made by the appellant; i.e., that he now suffers from conditions he believes are service-related and were caused by chemical dioxin exposure.  A thorough and contemporaneous medical examination that takes into account the records of prior medical treatment (the complete claims folder) so that the disability evaluations will be a fully informed one should be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding the Board is prohibited from relying on its own unsubstantiated medical judgment in the resolution of claims).  Based upon the evidentiary record in the instant case and in light of the applicable provisions of the VCAA, Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), and, most specifically, Barr v. Nicholson, 21 Vet. App. 303 (2007), it is the Board's opinion that such examinations should be afforded the appellant before the Board issues a determination on the merits of his claim.  

Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims, the case is REMANDED to the RO/AMC for the following development:

1.  The RO/AMC should send the appellant corrective VCAA notice under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159 (2010) for the issues now on appeal including an explanation as to the language of the new regulation concerning Agent Orange presumptive disabilities found at 75 Fed. Reg. 39852 (August 31, 2010).  The appellant should also be invited to submit any pertinent evidence in his possession.  The RO/AMC must explain the type of evidence that is the appellant's ultimate responsibility to submit.  A copy of all correspondence to the appellant should be included in the claims folder for review.  

2.  The AMC/RO should contact the appellant and ask that he identify all sources of medical treatment received since January 2005 for all of the disabilities now on appeal (hypertension, diabetes mellitus, peripheral neuropathy, and a prostate disability), and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified (to include any TRICARE records and other medical records possibly located at the medical facility at Kirtland Air Force Base and with the Lovelace Health System).  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any treatment records are not successful, the AMC/RO should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2010).

3.  The AMC/RO should contact the appropriate agency to seek confirmation as to whether the appellant travelled to Vietnam on supply and accompaniment missions while he stationed aboard the USS Repose (AH-16).  The service department should be further asked whether it can explain why the appellant's re-enlistment records/contract suggests that the appellant re-enlisted in the Navy while on sovereign land (not water) in South Vietnam.  Finally, the service department should be asked to provide the guidelines and requirements for the awarding and issuing of the Vietnam Service Medical with One Bronze Star and Republic of Vietnam Armed Forces Meritorious Unit Citation (Gallantry Cross Medal with Palm), and whether such awards and decorations required the in-country/on-land physical presence of the individual.  More specifically, the service department should be asked whether the issuance of said decorations and awards confirms the appellant's assertions that he set foot onto Vietnamese soil while on active duty.  The RO/AMC should also request a copy of the appellant's complete personnel file/records for all of his enlistments.  Any and all information obtained should be included in the claims folder for future review.

4.  Only after all of the service member's medical records and personnel records have been obtained and included in the claims folder, and only if the VA's inquiries to the service department indicates/insinuates/suggests that the appellant may have actually been in Vietnam, the RO/AMC should arrange for the appellant to be examined by a VA medical doctor(s) in order to determine whether the appellant now suffers from diabetes mellitus, hypertension, peripheral neuropathy, and a prostate disorder.  The claims folder and a copy of this remand are to be made available to the examiner(s) to review prior to the review.  The examiner(s) should be requested to review the claims folder and state that this has been accomplished in the examination report.  All necessary tests should be conducted and the examiner(s) should review the results of any testing prior to completion of the report.

The appropriate examiner should express an opinion as to whether the appellant now suffers from type II diabetes mellitus, hypertension, a prostate disorder/disability, and peripheral neuropathy.  If he does, the examiner should also opine as to whether the found disabilities are at least as likely as not (a probability of 50 percent or greater) related or secondary to the appellant's military service, to include chemical dioxin exposure, any incidents therein, or to another disability.

The examiner(s) must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition(s) at issue, such testing or examination is to be accomplished prior to completion of the examination reports.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

As stated, the medical examiner(s) must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to each examiner's conclusions.  In the doctor's report, the appropriate examiner must specifically discuss the appellant's contentions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the examiner concludes that the appellant's claimed disorders and disabilities are not service-related, the examiner must explain in detail the reasoning behind this determination.  

The results proffered by the examiners must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.

5.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the requested doctors' opinions.  If the reports do not include fully detailed responses to the questions/comments asked therefor, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2010) and Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, the RO/AMC should readjudicate the claims. If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


